Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung-Hoon Kim (Reg. No. 69695) on May 31, 2022.

The application has been amended as follows: 

1. (Currently Amended) A detonation connector having an electric wire mounting structure. the detonation connector comprising: 
a wire-connecting bracket member made of an electrically conductive material. and having a plurality of electric wire mounting grooves to which a leg line or a leading line of a detonator is mounted: a lower casing member at which the wire-connecting bracket member is positioned: aid an upper casing member covering an upper portion of the lower casing member. wherein the lower casing member is provided with an opening through which a leg line is inserted into an inside of the lower casing member. and the lower casing member is provided with a leg line mounting part therein. the leg line mounting part being connected to the opening and fixing the inserted leg line in a mounted state, wherein the wire-connecting bracket member comprises: a first wire-connecting bracket part having a first leading line mounting groove to which the first leading line is mounted for connection. a second leading line passing hole through which a second leading line passes, and a first leg line mounting groove to which a first leg line electrically connected to the first leading line is mounted for connection: and a second wire-connecting bracket part having a first leading line passing hole through which the first leading line passes. a second leading line mounting groove to which a second leading line is mounted for connection, and a second leg line mounting groove to which a second leg line electrical connected to the second leading line is mounted for connection, 42wherein the leg line mounting part is positioned in a straight line at a center of the lower casing member in order to position a leg line in the straight line between the first wire- connecting bracket part and the second wire-connecting bracket part.
2. (Cancelled).
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Choi (KR 20180070982 A) teaches “A detonation connector having an electric wire mounting structure. the detonation connector comprising: 
a wire-connecting bracket member made of an electrically conductive material. and having a plurality of electric wire mounting grooves to which a leg line or a leading line of a detonator is mounted: a lower casing member at which the wire-connecting bracket member is positioned: aid an upper casing member covering an upper portion of the lower casing member. wherein the lower casing member is provided with an opening through which a leg line is inserted into an inside of the lower casing member. and the lower casing member is provided with a leg line mounting part therein. the leg line mounting part being connected to the opening and fixing the inserted leg line in a mounted state.” (Wire-connecting bracket member 110, leg line 10, leading line 20, lower casing member 100, and upper casing member 200)
Choi (KR 20180070982 A) does not teach “wherein the wire-connecting bracket member comprises: 
a first wire-connecting bracket part having a first leading line mounting groove to which the first leading line is mounted for connection, a second leading line passing hole through which a second leading line passes, and a first leg line mounting groove to which a first leg line electrically connected to the first leading line is mounted for connection; 
and a second wire-connecting bracket part having a first leading line passing hole through which the first leading line passes, a second leading line mounting groove to which a second leading line is mounted for connection, and a second leg line mounting groove to which a second leg line electrical connected to the second leading line is mounted for connection, 42wherein the leg line mounting part is positioned in a straight line at a center of the lower casing member in order to position a leg line in the straight line between the first wire- connecting bracket part and the second wire-connecting bracket part.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 3-19 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 20 Choi (KR 20180070982 A) teaches “A detonation connector having an electric wire mounting structure, the detonation connector comprising: 
a wire-connecting bracket member made of electrically conductive material, and having a plurality of electric wire mounting grooves to which a leg line or a leading line of a detonator is mounted; 
a lower casing member at which the wire-connecting bracket member is positioned;
and 
an upper casing member covering an upper portion of the lower casing member, wherein a casing connection hinge part is provided at a rear surface of the lower casing member and a rear surface of the upper casing member to connect the lower casing member with the upper casing member in a state where the upper casing member is rotatable, a casing locking part is provided at front surfaces of the lower casing member and the upper casing member to fix a position of the upper casing member in a closed state, the lower casing member has an upper surface with a bracket mounting part to which the wire-connecting bracket member is coupled in a mounted state, 
the wire-connecting bracket member is mounted to the bracket mounting part to be positioned on the upper surface of the lower casing member in a state of protruding, 
the upper casing member has a lower surface with a wire-connecting press part that presses a leading line or a leg line to inserted into the electric wire mounting groove so that the leg line or the leading line is wire-connected to the wire-connecting bracket member the wire-connecting press part is provided with a bracket insertion part in which a part of the wire-connecting bracket member is inserted when the upper casing member is closed, 48and the lower casing member is provided with a leg line mounting part therein, the leg line mounting part being connected to the opening and fixing the inserted leg line in a state of being mounted thereto, the leg line mounting part comprises: 
a first electric wire mounting part positioned at the opening of the lower casing member to be connected to the opening thereof and fixing a double coated electric wire in a state of being mounted to the first electric wire mounting part: and a second electric wire mounting part positioned on a straight line with the first electric wire mounting part, and fixing a single coated electric wire in a state of being mounted to the second electric wire mounting part, wherein the double coated electric wire comprises a first line including a first wire coated with a fast sheath, a second line including a second wire coated with a second sheath, and an outer sheath coating the first and second wires, and the single coated electric wire comprises a first line including a first wire coated with a first sheath and a second line including a second wire coated with a second sheath.” (Wire-connecting bracket member 110, leg line 10, leading line 20, lower casing member 100, and upper casing member 200)
Choi (KR 20180070982 A) does not teach “when the upper casing member is closed, the wire-connecting bracket member is inserted into the bracket insertion part, and then the wire-connecting press part presses the leg line or the leading line placed on an opening of the electric wire mounting groove in order to insert the leg line or the leading line into the electric wire mounting groove, so that a sheath of the leg line or the leading line is peeled off in the electric wire mounting groove and the leg line or the leading line is connected to the wire-connecting bracket member, and the lower casing member is provided with an opening through which the leg line is inserted into an inside of the lower casing member.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 20, these limitations, in combination with remaining limitations of claim 20, are neither taught nor suggested by the prior art of record, therefore claim 20 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831